UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MISSOURI

CENTRAL pIvIsION

 

 

 

  
 
      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MIKE CAMPBELL
) Action Number
“= 2:18-cv-4129-BCW
CHERI TOALSON RESICH ) TO
)
)
EXHIBIT INDEX
= offered & admitted w/o objection Ltd = admitted for limiled purposes
Ex = offered, but objected to and excluded X = offered & admitted over objection
DB = admitted, de bene NO = marked, but not offered
WD = offered then withdrawn
Exhibit Action
Number Taken Date Time Description
Pl. 1 VP bAQiGftile & Reisch Twitter feed (105 pages)
Pl. 2 ov Me uM June 22, 2018 Tweet with comments (8 pages)
PLS | —————Reisch Official Facebook page (7 pages).
Pt-4 ——Reisch Personal Facebook-page{4_pages})—
PI. 5 xm | Aaa {aty List of Twitter Users blocked by Reisch (23 pages)
PI. 6 “ | Reisch May 8, 2018 Tweet to Todd Richardson (1 page)
Pl. 7 wv | Reisch May 23, 2018 Tweet re Eric Greitens (1 page)
Pl. 8 v | Reisch June 13, 2018 Tweet re 1st 2 years in office (1 page)
PI. 9 — Kip Kendrick’s June 23, 2018 Tweet to Reisch with comments (4 pages)
Pl. 10 “ Campbell's retweet of Kendrick's June 23 tweet (1 page)
Pl. 11 vm Notification that Campbell was blocked by Reisch (1 page)
Pl. 12 “ Reisch July 16, 2018 Press Release re lawsuit (1 page)
Pl. 13 v Campbell Twitter Feed (90 pages)
PI. 14 v | NI I, Reisch March 15, 2019 Tweet (1 page)

 

 

 

 

 

 

 

Page # | I CERTIFY that I have this date uf 14 (9 received from the Clerk, U.S. District Court, Western District of Missouri, the
following numbered exhibits for which I will hold myself responsible:

t Brvdw ew Hi ttn Name

 

rexhibin. int

Case 2:18-cv-04129-BCW Document 42 Filed 03/19/19 Page 1 of 2
Case 2:18-cv-04129-BCW Document 50 Filed 04/19/19 Page 1 of 2
Case number: \ 3:CU-4\24 2c Continuation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT INDEX Page #
Exhibit Action
Number | Taken Date Time Description
IS Y [aa fade [ Serec of tweed tim.  zfex+24
LG 7 | yaa[ozo | Letty & Elin Ga I
cexhibin. int

Case 2:18-cv-04129-BCW Document 42 Filed 03/19/19 Page 2 of 2
Case 2:18-cv-04129-BCW Document 50 Filed 04/19/19 Page 2 of 2

 
